Citation Nr: 0413843	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  96-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the residuals of cervical strain for the period 
from July 1, 1978, through February 18, 1994.

2.  Entitlement to a disability rating in excess of 30 
percent for the residuals of cervical strain from February 
19, 1994.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.

4.  Entitlement to an effective date prior to February 13, 
1978, for service connection for thoracolumbar spine strain.

5.  Entitlement to an effective date prior to December 7, 
1994, for a total disability rating based on individual 
unemployability (TDIU).


6.  Whether a February 13, 1998, rating decision should be 
revised or reversed based on clear and unmistakable error 
(CUE) in assigning a 10 percent disability rating for 
residuals of a fractured left ankle with traumatic arthritis 
for the period from December 4, 1976, through December 12, 
1997.


REPRESENTATION

Appellant represented by:	John H. Harmon, III, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1976.

The record reflects that this case was previously on appeal 
before the Board of Veterans' Appeals (Board) in October 
1997.  The history of the case prior to that time is found in 
the Board's October 1997 decision and for the sake of brevity 
will not be repeated here.  The history of the case after the 
Board's October 1997 decision is set forth in detail in the 
Introduction to a Board remand order, dated in May 2001, and 
that history will be summarized here as follows in order to 
clarify the issues presently before the Board on appeal:

In its October 1997 decision, the Board, among other things, 
(1) denied an increased evaluation for service-connected 
lumbosacral strain; (2) granted an increased evaluation of 10 
percent for the residuals of cervical strain for the period 
from July 1, 1978, through February 18, 1994, and (3) granted 
an increased evaluation of 30 percent for the residuals of 
cervical strain, effective from February 19, 1994.  The Board 
also determined that the veteran had filed a notice of 
disagreement (NOD) with the effective dates assigned for 
service connection for a thoracolumbar spine strain injury 
and for TDIU by a Department of Veterans Affairs (VA) 
Regional Office (RO) in a March 1996 rating decision.  The 
Board referred the effective date issues to the RO to issue a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999).   

The veteran appealed the Board's October 1997 decision on the 
claims noted above, as well as its decision on some other 
claims, to the United States Court of Appeals for Veterans 
Claims (Court).  In an order dated in September 2000, the 
Court vacated the Board's decision on the issues of increased 
evaluations for cervical strain for the two periods noted 
above and on the issue of an increased evaluation for 
lumbosacral strain.  The Court remanded these issues to the 
Board for readjudication, instructing the Board to provide 
adequate reasons or bases for its decision and to address the 
potential application of the rating criteria in the VA 
Schedule for Rating Disabilities under Diagnostic Code 5320.  
The Court also noted that it appeared from the record before 
the Court on appeal that no SOC had been issued in response 
to the veteran's NOD with the effective dates assigned for 
service connection for a thoracolumbar spine strain and for 
TDIU, and the Court determined that these claims must be 
remanded for an SOC to be issued.

In light of the Court's September 2000 order, the Board 
found, in its May 2001 remand order, that the issues still 
before it on appeal consisted of (1) entitlement to a 
disability rating in excess of 10 percent for the residuals 
of cervical strain for the period from July 1, 1978, through 
February 18, 1994; (2) entitlement to a disability rating in 
excess of 30 percent for the residuals of cervical strain 
from February 19, 1994; and (3) entitlement to an increased 
evaluation for lumbosacral strain, currently evaluated as 40 
percent disabling.  The Board remanded these issues for 
further development including consideration of the claims by 
the RO in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) in November 2000.  In addition, 
in compliance with the Court order, the Board remanded the 
issues of entitlement to earlier effective dates for service 
connection for thoracolumbar spine strain and for TDIU to the 
RO to issue a SOC.  On remand, the RO issued a SOC as to 
these issues, and the veteran perfected his appeal to the 
Board by filing a substantive appeal in response to the SOC.  
Accordingly, the Board now also has jurisdiction of the 
issues of (4) an effective date earlier than February 13, 
1978, for service connection for thoracolumbar spine strain; 
and (5) an effective date earlier than December 7, 1994, for 
TDIU.

While the issues discussed above were on appeal to the Court 
and the Board, the veteran filed an appeal to the Board of 
another issue.  In its October 1997 decision, the Board had 
granted service connection for a left ankle disability.  In 
implementing this decision, the RO, in a February 1998 rating 
decision, granted service connection for residuals of a 
fracture, left ankle, with traumatic arthritis, and assigned 
a 10 percent disability rating for that disorder effective 
from December 4, 1976, and assigned a 20 percent disability 
rating for the disorder effective from December 13, 1997.  
The veteran did not appeal the February 1998 rating decision 
to the Board, and it is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104, 3.160 (2003).  

However, in August 1999 and January 2000 statements, the 
veteran asserted that the February 1998 rating decision 
should be revised or reversed based on CUE.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105 (2003).  In a March 
2000 rating decision, the RO denied the claim based on CUE in 
the February 1998 rating decision.  The veteran was notified 
of the March 2000 rating decision in a letter dated March 30, 
2000, at which time he was provided a copy of the rating 
decision.  The veteran filed a NOD, dated March 29, 2001, 
with the March 2000 decision, a SOC was issued, and the 
veteran filed a substantive appeal.  Although the NOD was 
received by the RO on April 2, 2001, more than a year after 
the March 30, 2000, notification of the March 2000 rating 
decision, the postmark for the NOD is not of record, and 
therefore, under the provisions of 38 C.F.R. § 20.305(a), the 
NOD is presumed timely.  Finding no evidence to rebut the 
presumption of timeliness, the Board concludes that the 
appeal of the March 2000 rating decision was timely filed, 
and the Board therefore also has jurisdiction of (6) whether 
a February 13, 1998, rating decision should be revised or 
reversed based on CUE in assigning a 10 percent disability 
rating for residuals of a fractured left ankle with traumatic 
arthritis for the period from December 4, 1976, through 
December 12, 1997.

The Board has determined that the claims for an increased 
evaluation for lumbosacral strain, currently evaluated as 40 
percent disabling, and for a disability rating in excess of 
30 percent for the residuals of cervical strain from February 
19, 1994, must be remanded for further development.  
Therefore, the appeal of these claims is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The residuals of cervical strain for the period from July 
1, 1978, through February 18, 1994, were manifested by no 
more than slight limitation of motion.

2.  An informal claim for service connection for 
thoracolumbar spine strain was received by the RO in April 
1977, and a formal claim for service connection for a back 
disorder was received by the RO in February 1978.

3.  The informal claim for service connection for 
thoracolumbar spine strain was received within one year 
following the veteran's discharge or release from active 
service on December 3, 1976.

4.  The February 13, 1998, rating decision assigning a 10 
percent disability rating for residuals of a fractured left 
ankle with traumatic arthritis for the period from December 
4, 1976, through December 12, 1997, was supported by the 
evidence then of record and was consistent with the law and 
regulations then in effect.

5.  An informal claim for TDIU was received by VA on December 
7, 1994.

6.  There is no evidence within the year preceding December 
7, 1994, from which it is factually ascertainable that the 
veteran was unable to secure and follow a substantially 
gainful occupation due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of cervical strain for the period from July 1, 
1978, through February 18, 1994, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.14, 4.56, 
4.59, 4.71a, 4.73, Diagnostic Codes 5287, 5290, 5320 (1992).

2.  The criteria for an effective date earlier than February 
13, 1978, -- specifically, December 4, 1976, -- for service 
connection for thoracolumbar spine strain have been met.  
38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. §§ 3.155, 
3.400(b)(2) (2003).

3.  The February 13, 1998, rating decision assigning a 10 
percent disability rating for residuals of a fractured left 
ankle with traumatic arthritis for the period from December 
4, 1976, through December 12, 1997, was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2003).

4.  An effective date earlier than December 7, 1994, for TDIU 
is not warranted.  38 U.S.C.A. §§ 5110(b)(2) (West 2002); 
38 C.F.R. §§ 3.400(o) (2003).





	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Disability Rating in Excess of 10 Percent for the 
Residuals of Cervical Strain from July 1, 1978, through 
February 18, 1994

A.  Background

By rating decision dated in October 1977, the RO granted 
service connection for recurrent spasticity of the neck 
muscles and assigned a 10 percent evaluation for the 
disorder, effective December 4, 1976, the day following the 
veteran's discharge from service.  By rating action in April 
1978, the RO reduced the evaluation assigned for the neck 
muscle disability to noncompensable, effective July 1, 1978.  
The veteran appealed this decision to the Board.  In a 
December 1979 rating decision, the RO assigned a 100 percent 
evaluation for another service-connected disorder, effective 
October 2, 1978.  The veteran's service-connected neck 
disability was recharacterized as residuals of cervical 
strain, and the noncompensable rating was continued.  In a 
letter to the veteran dated in January 1980, the RO informed 
the veteran of the December 1979 rating decision and 
indicated that since all the benefits the veteran sought were 
granted, no further action would be taken on his appeal, and 
it would be considered withdrawn.  Accordingly, the claims 
folder was never forwarded to the Board.

However, as the Board noted in its October 1997 decision, 
contrary to the RO's assertion, the fact that a 100 percent 
schedular rating was assigned for one disability did not mean 
that all benefits sought on appeal had been granted.  The 
appeal as to the rating for the cervical spine disorder 
remained alive.  The Board further noted that the RO, by 
rating decision in March 1996, assigned a 30 percent rating 
for cervical strain, effective in December 1994.

Having determined that the veteran's 1978 appeal of the 
rating assigned for cervical strain remained pending, the 
Board reviewed this issue in its October 1997 decision.  The 
Board granted a 10 percent rating, effective July 1, 1978, 
the date that the RO had reduced that rating to 
noncompensable.  The Board also granted a 30 percent 
evaluation effective from February 19, 1994.  
The veteran appealed the Board's decision granting a 10 
percent rating for the period from July 1, 1978, through 
February 18, 1994, to the Court, arguing that the Board had 
erred in not considering whether a rating higher than 10 
percent was warranted under the rating criteria under 
Diagnostic Code 5320.  In its September 2000 order, the Court 
remanded this issue to the Board for its consideration.  The 
Court also instructed the Board to address the applicability 
of 38 C.F.R. §§ 4.14 and 4.59 with respect to the evaluations 
of the spinal disabilities.

The Board remanded the matter to the RO in May 2001 for its 
consideration in the first instance.  In November 2001, prior 
to its adjudication of the claim, the RO sent the veteran a 
letter informing him of the enactment of the VCAA and of it 
provisions.  In a February 2002 SOC, the RO denied the claim 
for a rating in excess of 10 percent for the period from July 
1, 1978, through February 18, 1994, and notified the veteran 
of its denial and of the regulations pertaining to the claim, 
including the rating criteria under Diagnostic Code 5320.  
The issue is now again before the Board for review on appeal.

B.  Amendments to the Rating Criteria

In its October 1997 decision, the Board recognized that an 
appeal of the April 1978 rating decision which reduced the 
veteran's 10 percent rating to noncompensable had been 
pending nearly twenty years.  The Board decided the appeal, 
restoring the 10 percent rating and granting a 30 percent 
rating as of February 19, 1994.  By appealing the Board's 
decision granting the 10 percent rating from July 1, 1978, to 
February 18, 1994, the veteran, in essence, claimed to the 
Court that he deserved a rating higher than 10 percent during 
that period, and he argued that the Board, in rendering its 
October 1997 decision, should have considered the rating 
criteria under Diagnostic Code 5320 pertaining to muscle 
injuries.  In argument received by the Board in March 2001, 
the veteran contended that the assignment of a rating under 
Diagnostic Code 5320 separate from that already assigned 
under 5290 was warranted. 

The Court has agreed that the Board should consider the 
question of the applicability of the criteria under 
Diagnostic Code 5320, and therefore has vacated the Board's 
October 1997 decision and remanded the case for the Board to 
render a new decision on the rating to be assigned for the 
cervical spine disability during the period from July 1, 
1978, to February 18, 1994.  Thus, the effect of the Court's 
vacation of the October 1997 decision as it pertained to this 
appeal is such that the appeal is still pending before the 
Board presently.

Concerning this, the Board notes that the rating criteria for 
evaluating disabilities of the cervical spine were amended 
after the period in question in this case, i.e., after 
February 18, 1994.  First, some changes were made in 1997 to 
the criteria for evaluating muscle disabilities including 
muscle groups pertaining to the neck.  Second, recent 
amendments have been made in 2002 and 2003 to the criteria 
for evaluating orthopedic and neurological disabilities of 
the cervical spine.  Thus, a question arises as to whether 
the revised versions of the rating criteria are applicable in 
evaluating the level of disability of the cervical spine 
during the period from July 1, 1978, to February 18, 1994.

Generally speaking, if applying a new statute or regulation 
would not produce a retroactive effect, agencies and courts 
ordinarily must apply the new provision.  VAOPGCPREC 7-03 at 
para. 7 (Nov. 19, 2003).  When a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  If the regulation is silent, VA must 
determine whether applying the new provision to claims 
pending when it took effect would produce genuinely 
retroactive effects.  Id. at para. A at 17.  Most statutes 
and regulations liberalizing the criteria for entitlement to 
a benefit may be applied to pending claims because they would 
affect only prospective relief.  Statutes or regulations 
restricting the right to a benefit may have disfavored 
retroactive effects to the extent their application to a 
pending claim would extinguish the claimant's right to 
benefits for periods before the statute or regulation took 
effect.

With regard to this claim, which concerns the degree of 
disability of the cervical spine during a distinct period in 
the past, i.e. from July 1, 1978, through February 18, 1994, 
the Board concludes that application of the rating criteria 
as they existed prior to the revisions in 1997, 2002, and 
2003, is appropriate.  Unlike the issues of entitlement to 
increased evaluations for lumbosacral strain and cervical 
strain which are the subject of the Board's remand order 
below, the issue of entitlement to a disability rating in 
excess of 10 percent for the residuals of cervical strain for 
the period from July 1, 1978, through February 18, 1994, need 
not be remanded to the RO for reconsideration under the 
revised criteria for rating spine disabilities because those 
criteria were made effective in September 2002 (for 
intervertebral disc syndrome, specifically) and September 
2003 (for disabilities of the spine, generally) and, even 
assuming that evidence pertaining to the degree of disability 
of the cervical spine for the period from July 1978 to 
February 1994 showed that the disability met the requirements 
for a higher rating under the new rating criteria, an 
effective date for such a rating, as a practical matter, 
could not be assigned any earlier than one year prior to the 
effective date of the new rating criteria pursuant to the 
laws and regulations governing assignment of effective dates.  
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003); 
see also VAOPGCPREC 07-2003 (Nov. 10, 2003).  This means that 
a higher rating under the new criteria cannot be made 
effective, as a matter of law, any earlier than September 
2001 (assuming a higher rating was warranted under the new 
criteria for intervertebral disc syndrome), regardless of 
what the facts show for a period of time prior to that date.  

To illustrate, the Board notes that, assuming that evidence 
in the claims file showed that the requirements for a 40 
percent rating were met in 1980 under the new rating 
criteria, but not under the old, a 40 percent rating could be 
assigned only if the 40 percent level of disability existed 
continuously from 1980 through the effective date of the new 
rating criteria (e.g., September 2002), and, if so, the 40 
percent rating then could be assigned only from September 
2001, one year prior to the effective date of the new 
criteria.  38 C.F.R. § 3.114(a) (2003); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  Because the Board has 
remanded the claim for a rating in excess of 30 percent from 
February 1994 to the present, any increase in the cervical 
spine disability which meets the requirements under the new 
criteria, and which has existed continuously up to the 
effective date of the new criteria, will be considered in the 
readjudication of that claim.  Accordingly, remand of the 
present claim for readjudication under the new rating 
criteria would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The same situation exists regarding consideration of the 
criteria under Diagnostic Code 5320.  The Rating Schedule, as 
it pertains to rating muscle injuries under specific Muscle 
Groups, was revised as of July 3, 1997, although here the 
changes were merely in the presentation of the identifying 
information pertaining to each Muscle Group.  There is no 
substantive distinction between the rating criteria as 
established prior to July 3, 1997, and thereafter.  For 
example, Group XX was initially designated thus:  "Spinal 
muscles.  Sacropinalis (erector spinae and its prolongation 
in thoracic and cervical regions).  (Function:  Postural 
support of the body.  Extension and lateral movements of the 
spine."  The criteria for rating disabilities of the muscle 
group provided for a 40 percent disability evaluation for a 
severe disability, a 20 percent for moderately severe, a 10 
percent for moderate, and zero percent for slight disability 
of the cervical and dorsal region.  The changes to the 
criteria made in July 1997 merely altered the presentation of 
the information as provided, and no substantive change 
resulted.  Compare 38 C.F.R. § 4.73, DC 5320 (1996), with 38 
C.F.R. § 4.73, DC 5320 (2003).

The amendments effective July 3, 1997, also revised the 
criteria for evaluation of muscle injuries as set forth in 38 
C.F.R. § 4.56.  The revised version of section 4.56 provides 
that (a) an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) a through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  The Board notes that 
the revised version of section 4.56 is otherwise basically 
the same as the old version.  More importantly, the revised 
provisions of 38 C.F.R. § 4.56(a) and (b) were formerly 
contained in 38 C.F.R. § 4.72, effective prior to July 3, 
1997.
Regardless of the minimal extent of the changes made by the 
1997 amendments, the situation is the same as with the 2002 
and 2003 revisions to the criteria governing musculoskeletal 
disability of the spine, i.e., a higher rating under the 
revised criteria could not be made effective, as a matter of 
law, any earlier than July 1996, regardless of what the facts 
show for a period of time prior to that date.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  Because the Board has remanded 
the claim for a rating in excess of 30 percent from February 
1994 to the present, any increase in the cervical spine 
disability which meets the requirements under the criteria 
for evaluating muscle disabilities in effect from July 1997 
and which has existed continuously up to the effective date 
of that criteria will be considered in the readjudication of 
that claim.  Accordingly, for these reasons, the Board 
concludes that remand of this issue is not required, and the 
Board should consider the issue of a disability rating in 
excess of 10 percent for the residuals of cervical strain for 
the period from July 1, 1978, through February 18, 1994, 
under the rating criteria that existed prior to the 
amendments made in 1997, 2002, and 2003.  See also VAOPGCPREC 
03-2000 (Board may apply only the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change).

C.  Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The VCAA eliminated the former requirement 
in the law that the claimant submit a well grounded claim 
before being afforded assistance in the claim's development 
by VA.  The VCAA also clarified the obligations of VA with 
respect to the duty to notify claimants what information or 
evidence is needed in order for the claim to be granted, and 
it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, because the VCAA was enacted after the initial 
adjudication of this claim by the RO, it was impossible in 
this case to provide notice of the VA prior to that 
adjudication.  Nevertheless, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

Specifically, prior to the RO's readjudication of the 
veteran's claim on remand from the Board, the RO sent the 
veteran a letter, dated in November 2001, which specifically 
noted that the claim for a rating in excess of 10 percent for 
the residuals of cervical strain for the period from July 1, 
1978, through February 18, 1994, had been remanded by the 
Board for additional development and readjudication.  The RO 
informed the veteran that it would help him get evidence to 
support his claim.  The RO also notified him what information 
or evidence was needed from him and what VA would do to help 
substantiate his claim.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  With regard to the former, the RO told him 
it needed information sufficient to identify any evidence 
pertinent to his claim to enable the RO to attempt to obtain 
that evidence for him.  For VA treatment records, the RO 
asked him to furnish the dates and places of treatment so the 
RO could obtain those records.  For private records, the RO 
provided a release-of-information form for the veteran to 
fill out to authorize the RO to obtain private medical 
records.  In this regard, the Board notes that the RO's 
concentration on medical treatment records was appropriate 
because that is the type of evidence needed to assess the 
level of disability of the residuals of cervical strain for 
the period from July 1, 1978, through February 18, 1994.

Moreover, in the February 2002 SOC, the RO notified the 
veteran of the regulations pertinent to increased rating 
claims including the rating criteria under Diagnostic Code 
5320 and the provisions of sections 4.14 and 4.59 which the 
Court ordered VA to consider on remand.  The RO also informed 
the veteran of the reasons his claim had been denied and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran satisfies the 
requirements of 38 U.S.C.A. § 5103 and Quartuccio in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claim for an increased rating.  

Finally, this particular claim does not involve current 
medical evidence showing the level of current disability, but 
rather involves consideration of the level of disability 
extant during a particular time in the past.  As such, the 
appeal concerns the interpretation of medical evidence 
already of record, that pertains to the time period involved, 
and does not concern obtaining new evidence.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), for the holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).

D.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Under the rating criteria in effect prior to the amendments 
made in 1997, 2002, and 2003 discussed above under I.B., a 30 
percent evaluation was assigned for severe limitation of 
motion of the cervical spine.  When the limitation of motion 
was moderate, a 20 percent evaluation was assigned.  When 
slight, a 10 percent evaluation was assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (1992).

A 40 percent evaluation was assigned for unfavorable 
ankylosis of the cervical spine.  When the ankylosis was 
favorable, a 30 percent evaluation was assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (1992).
Under Diagnostic Code 5320, disability of the cervical and 
thoracic region of Muscle Group XX warranted a noncompensable 
disability evaluation if it was slight; a 10 percent 
disability evaluation if moderate; a 20 percent disability 
evaluation if moderately severe; and a 40 percent evaluation 
if severe.  38 C.F.R. § 4.73, Diagnostic Code 5320 (1992).  

Section 4.56 provided "[f]actors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot or other trauma."  
38 C.F.R. § 4.56 (1992).  A finding of a slight 
(insignificant) disability of muscles contemplated that the 
type of injury sustained was a simple wound of muscle without 
debridement, infection or effects of laceration.  With regard 
to the history and complaint, it was contemplated that there 
would be a service department record of a wound of slight 
severity or relatively brief treatment and return to duty; 
healing with good functional results; and no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  Objective findings would include a minimum scar; 
slight, if any, evidence of fascial defect or of atrophy or 
of impaired tonus; no significant impairment of function and 
no retained metallic fragments.  38 C.F.R. § 4.56(a) (1992).

A finding of a moderate disability of muscles contemplated 
that the type of injury sustained was through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment; and the absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection.  With 
regard to the history and complaint, it was contemplated that 
there would be a service department record or other 
sufficient evidence of hospitalization in service for 
treatment of the wound; a record in the file of consistent 
complaint on record from first examination forward of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings would include entrance and (if present) 
exit scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1992).
A finding of a moderately severe disability of muscles 
contemplated that the type of injury sustained was a through 
and through or deep penetrating wound by high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  With regard to the 
history and complaint, it was contemplated that there would 
be a service department record or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of the wound of severe grade; record in the file of 
consistent complaint of cardinal symptoms of muscle wounds; 
evidence of unemployability because of an inability to keep 
up with the work requirements.  Objective findings would 
include entrance and (if present) exit scars relatively large 
and so situated as to indicate track of missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles compared 
with the sound side; tests of strength and endurance of 
muscle groups involved give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1992).

A finding of a severe disability of muscles contemplated that 
the type of injury sustained was a through and through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The history and complaint contemplated was 
the same as that for moderately severe in aggravated form.  
Objective findings would include extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups in the track of the missile.  X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56(d) (1992).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  The evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

E.  Analysis

In this case, the March 1978 VA examination disclosed that 
the veteran reported some tenderness to percussion over the 
fifth cervical vertebra, but range of motion was full and 
there was no evidence of pain.  Indeed, the examiner 
concluded that there was no orthopedic disease of the spine.  
In May 1978, when the veteran was seen at a VA outpatient 
treatment clinic, his complaints of neck pain were found to 
be subjective only.  In June 1978, it was noted that he had 
full range of motion without pain.  An October 1978 Hospital 
Summary pertaining to a period of hospitalization at a VA 
facility showed that physical examination failed to reveal 
any abnormalities other than statements given by the veteran.  
X-rays of the cervical spine revealed no abnormalities.  In 
December 1978, cervical strain was noted objectively on a VA 
outpatient treatment note.

Slight limitation of motion of the cervical spine was found 
on the VA orthopedic examination in September 1979.  The 
examiner noted that there were no muscle spasms or atrophy.  
An x-ray of the cervical spine was normal.  A July 1980 VA 
examination confirmed slight limitation of motion of the 
cervical spine.  Examination of the neck revealed no swelling 
or tenderness, and there was no muscular atrophy of the 
muscles of the neck.  The diagnosis was old injury of the 
cervical spine with mild residuals.  A July 1980 x-ray of the 
cervical spine was normal.  In June 1993, the veteran was 
seen at a VA outpatient treatment clinic and the assessment 
was cervical strain.  In October 1993, the veteran was seen 
again at a VA outpatient treatment clinic and the assessment 
was degenerative disc disease of the cervical spine.

Based on this medical evidence, the Board concludes that a 10 
percent rating is warranted, under the criteria pertaining to 
limitation of motion of the cervical spine,  based on the 
slight limitation of motion of the cervical spine shown 
during the period from July 1, 1978, through February 18, 
1994.  Significant limitation of motion of the cervical spine 
was not reported until the VA examination in February 1994, 
and a 30 percent rating has been assigned from the date of 
this examination for severe limitation of motion.  The Board 
notes that there is no basis on which to award a rating in 
excess of 10 percent for the period from July 1, 1978, 
through February 18, 1994, because there was no more than 
slight limitation of motion of the cervical spine 
demonstrated, and ankylosis was not shown.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5287, 5290 (1992).

Concerning the applicability of the criteria under Diagnostic 
Code 5320, the Board concludes, for the reasons which follow, 
that neither a rating higher than 10 percent nor a separate 
rating may be applied for the cervical spine strain under 
this criteria.  First, a reading of these rating criteria 
shows that they concern disability resulting from injuries to 
Muscle Groups caused by penetrating wounds, such as those 
injuries often sustained to muscles from shell fragment or 
gunshot wounds or from open comminuted fractures.  (An open 
fracture is one in which there is an external wound leading 
to the break of the bone and a comminuted fracture is one in 
which the bone is splintered or crushed.  Dorland's 
Illustrated Medical Dictionary 660-662 (28th ed. 1994)).  
These rating criteria are not concerned with the disability 
that typically results from a muscle strain, such as occurs 
with a whiplash injury, where a penetrating wound to the 
muscle is not the kind of injury involved.  For this reason, 
the Board concludes that these criteria are not applicable to 
evaluating the residual disability resulting from the 
whiplash injury to the cervical spine which the veteran 
sustained in service in this case because he did not sustain 
a penetrating injury to the muscles of the neck.  Rather the 
medical evidence showed that he sustained a muscle strain, 
originally noted to be manifested by spasticity of the 
muscles of the cervical region and later noted to be 
manifested by pain associated with chronic cervical strain.

In this regard, the Board disagrees with the veteran's 
contention that the rating schedule provides criteria under 
Diagnostic Codes 5287 and 5290 for evaluating orthopedic or 
bone disabilities of the spine whereas the criteria under 
Diagnostic Code 5320 are for rating muscle injuries and that 
he deserves separate ratings to compensate him for bone 
damage of the cervical spine under Diagnostic Codes 5287 or 
5290 and for muscle damage of the cervical spine under 
Diagnostic Code 5320.  Concerning this, the Board notes that 
criteria under Diagnostic Codes 5287 and 5290 are in a 
section of the rating schedule for evaluating disability of 
the "Musculoskeletal system" and, as the name indicates, 
such disabilities include disabilities resulting from 
"muscle" as well as skeletal injuries.  ("Musculoskeletal" 
means "pertaining to or comprising the skeleton and the 
muscles".  Dorland's at 1075).

Because the medical evidence showed that the disability 
resulting from the service-connected cervical strain in this 
case was limitation of motion, VA chose to rate the 
disability under the criteria in the Rating Schedule for 
evaluating limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  In light of the 
type of injury sustained to the cervical spine and the 
resulting residual disability, the Board finds that the 
selection of this rating criteria for evaluating the degree 
of disability was most appropriate.  The criteria for rating 
ankylosis of the cervical spine were not appropriate because 
ankylosis of the cervical spine has not been shown to exist 
by the medical evidence.  38 C.F.R. § 4.71a, Diagnostic Code 
5287.  (Ankylosis is "immobility or consolidation of a joint 
due to disease, injury, or surgical procedure."  Dorland's 
at 86.)  Moreover, for the reasons noted above about the type 
of injury sustained and the resulting disability, the Board 
concludes that the rating criteria under Diagnostic Code 5320 
were not applicable for evaluating the disability resulting 
from the cervical strain in this case.  Cf. Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (noting that Board 
should provide an explanation for a diagnostic code used for 
a disorder that must be rated analogously to another 
disorder).

Similarly, the Board notes that, although all criteria 
relevant to a cervical spine disorder may be considered to 
see if a higher rating may be provided under any of them, a 
separate evaluation for the limitation of motion resulting 
from the service-connected cervical strain is not appropriate 
in this case under either Diagnostic Codes 5287 or 5320 
because limitation of motion is not a separate and distinct 
condition but duplicative or overlapping with the criteria 
under Diagnostic Code 5290.  VAOPGCPREC 36-97 at para. 6.  As 
such, the assignment of a separate rating is contrary to the 
rules prohibiting pyramiding embodied in 38 C.F.R. § 4.14.  
See also Esteban v. Derwinski, 6 Vet .App. 259, 262 (1994).

In the alternative, the Board notes that, even if the rating 
criteria under Diagnostic Code 5320 were applicable, a rating 
higher than 10 percent or a separate rating is not warranted 
under those criteria in this case.  See Holbrook v. Brown, 8 
Vet. App. 91, 92 (1995) (per curiam order noting Board's 
fundamental authority to decide a claim in the alternative).  
Concerning this, the Board notes that, under Diagnostic Code 
5320, disability of the cervical and thoracic region of 
Muscle Group XX warrants a 20 percent disability evaluation 
if is moderately severe; and a 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5320 (1992).  
However, the medical evidence for the period from July 1, 
1978, through February 18, 1994, did not demonstrate the 
existence of a moderately severe or severe disability of the 
neck muscles.  There were never any findings of muscle 
atrophy or other indications on palpation of moderate loss of 
deep muscle substance or moderate loss of normal firm 
resistance of muscles.  38 C.F.R. § 4.56(c) (1992).  
Likewise, as noted above, a separate or higher rating was not 
warranted under Diagnostic Code 5287 because ankylosis was 
not shown by the medical evidence.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for the 
residuals of cervical strain for the period from July 1, 
1978, through February 18, 1994.

In so concluding, the Board notes that functional loss due to 
pain may limit range of motion under Diagnostic Code 5290.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Such functional loss must be 
"supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion."  38 C.F.R. 
§ 4.40.  In addition, "weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled."  Id.  In this case, 
the Board finds that the examination reports sufficiently 
describe the veteran's functional loss due to pain, and there 
is no basis on which a rating in excess of 10 percent may be 
assigned because the examination reports do not show more 
than a slight degree of limitation of motion due to 
tenderness or pain.  Specifically, in the March 1978 VA 
examination report, there was some tenderness to percussion 
over the fifth cervical vertebra, but range of motion was 
full with no evidence of pain.  In May 1978, complaints of 
neck pain were found to be subjective only, i.e., with no 
objective manifestations affecting function.  In June 1978, 
there was full range of motion without pain.  In July 1980, 
examination of the neck revealed no tenderness.  

With regard specifically to section 4.59 of VA regulations, 
the Board notes that that provision concerns painful motion 
as an important factor of disability "[w]ith any form of 
arthritis".  For the period in question here, the medical 
evidence did not show the presence of arthritis of the 
cervical spine.  No examiner rendered a diagnosis or finding 
of arthritis clinically, and findings on review of x-rays of 
the cervical spine in October 1978, September 1979, and July 
1980 were normal with no abnormalities.  Accordingly, the 
Board concludes that section 4.59 of VA regulations provides 
no criteria by which a rating higher than 10 percent is 
warranted in this case for the residuals of cervical strain 
for the period from July 1, 1978, through February 18, 1994.

II.  An Effective Date Earlier Than February 13, 1978, for 
Service Connection for Thoracolumbar Spine Strain

A.  Duties to Notify and Assist

The VCAA emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated and affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The law applies to all claims filed on or after the date of 
its enactment or filed before the date of enactment and not 
yet subject to a final decision as of that date because of an 
appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West 2002).  VA has 
promulgated regulations implementing the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Regardless of whether the requirements of the VCAA 
have been met concerning the claim for an effective date 
earlier than February 13, 1978, for service connection for 
thoracolumbar spine strain, the Board has granted the 
veteran's claim in full in the decision below, and therefore, 
no harm or prejudice to the veteran has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


B.  Background

The veteran served on active duty from June 1975 to December 
1976.  In December 1976, the RO received the veteran's 
original claim for service connection for "cervical 
strain".  

A February 1977 VA examination included an orthopedic 
consultation.  On VA Form 21-2545, Report of Medical 
Examination for Disability Evaluation, dated February 19, 
1977, the veteran noted that he was treated in a service 
department hospital from June to October 1976 for cervical 
strain and "thoracolumbar strain".  His present complaint 
included "[p]ain in areas of the back and shoulder 
areas . . . ."  The orthopedic consultation was conducted on 
February 22, 1977.  The examiner noted that the veteran's 
history and current complaints related to his neck.  Physical 
examination revealed tenderness over the nape of the neck and 
the left shoulder and back muscles.  The diagnosis was 
recurrent spasticity of the muscles of the neck.  No 
diagnosis was rendered regarding the thoracolumbar spine or 
the lumbar spine.

On VA Form 10-10, Application for Medical Benefits, dated 
June 10, 1977, the veteran noted that he had been treated at 
a service department hospital for a back condition from May 
to October 1976.  In a VA outpatient treatment record, dated 
June 10, 1977, an examiner noted,

[v]eteran claims to have injured his neck 
[and] low back (?) in a fall July 1976.  
[Treated with] cervical collar for 6 
months.  Had comp. exam 2/21/77 at this 
clinic which apparently included only his 
cervical spine.  Approx[imately] 2 weeks 
ago [without] new injury began to note a 
"knot" in his left lower back, no 
relief [with] application of heat.

After recording objective findings of range of motion 
testing, the examiner advised the veteran to file for service 
connection, noting that "his lumbar spine has not been 
evaluated."  A notation at the top of the record for the 
physician reflected that eligibility for treatment had not 
yet been determined.  The examiner noted that "in meantime" 
- apparently meaning until eligibility for treatment could be 
determined - the veteran would be treated "on prima facia 
basis."  These outpatient reports, dated June 10, 1977, were 
received by the RO on July 1, 1977.

In an October 1977 rating decision, the RO granted service 
connection for recurrent spasticity of the muscles of the 
neck.  No decision was rendered regarding the thoracolumbar 
spine or the lumbar spine.

On February 3, 1978, the RO received a statement from the 
veteran on VA Form 21-4138, Statement in Support of Claim, in 
which the veteran noted, "I wish to file a [supplemental] 
claim for my back, from shoulder to hip."  On March 1978, 
the veteran underwent a VA examination pertaining to the 
spine in which both the thoracic and lumbar areas of the 
spine were evaluated.  The examiner concluded that there was 
no orthopedic disease of the spinal column.  X-rays of the 
entire spine were normal.

In an April 1978 rating decision, the RO adjudicated a claim 
for service connection for a condition of the spinal column 
based on "supplemental claim received 2-3-78" and denied 
service connection for orthopedic disease of the spinal 
column.  

In May 1978, the RO received a statement from the veteran 
that he was "experiencing persistent muscle spasms of the 
shoulders, neck, upper [and] lower back and feel that this 
condition which is [service-connected] should warrant a 
compensable evaluation."  The veteran requested that the RO 
obtain VA treatment records and re-evaluate these conditions.  
The RO obtained the treatment records and, in a May 1978 
rating decision, confirmed and continued its April 1978 
rating decision.

In June 1978, the RO received a NOD from the veteran.  In a 
statement received by the RO in July 1978, the veteran noted 
that he had filed a NOD on the reduction of his evaluation 
for service-connected conditions and noted that he wished to 
establish service connection for a back condition.  Later in 
July 1978, the RO received another statement from the veteran 
in which he noted that he disagreed with both the April 1978 
rating decision and the October 1977 rating decision.  In 
this statement, the veteran referred to Item 3 of a service 
medical record, dated October 6, 1976, in which the Chief, 
Primary Care Services, of the service department hospital 
"specifically speaks of pain along the entire length of my 
spine."  (This report is among the service medical records 
and reflects, under Item 3, that, upon initial examination 
following injury in a motor vehicle accident in May 1976, 
diagnosis of thoracolumbar strain was made.)

In a September 1996 rating decision, the RO granted service 
connection for a thoracic spine condition and assigned a 10 
percent disability rating for that disorder effective from 
February 13, 1978.  The veteran was notified of this decision 
in October 1996, and he has appealed the effective date to 
the Board.

C.  Analysis

Generally, the effective date of an award for compensation 
which is based on an original claim, a reopened claim, or a 
claim for increase, "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  One exception to this general rule is in 
the case of a veteran who applies for disability compensation 
within one year following discharge from service; in such a 
case, the effective date for an award of service connection 
for the claimed disability "shall be the day following the 
date of discharge or release" from service.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b)(2).

In order to be eligible for benefits, a veteran must file 
"[a] specific claim in the form prescribed by the 
Secretary."  38 U.S.C.A. § 5101.  A claim is "a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit."  38 C.F.R. § 3.1(p).  "Any communication or 
action indicating an intent to apply for one or more benefits 
. . .. may be considered an informal claim.  Such informal 
claim must identify the benefit sought."  38 C.F.R. 
§ 3.155(a); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998).

A report of examination or hospitalization which meets 
certain requirements will be accepted as an informal claim 
for benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed or disallowed for the 
reason that the service-connected is not compensable in 
degree, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(b)(1).

The veteran contends that the effective date for his 
service-connected residuals, thoracolumbar spine strain 
injury, should be the day following the date of discharge or 
release from service or December 4, 1976.  He argued this at 
his hearing before the Board in August 1997 and on a March 
1996 VA Form 9 substantive appeal.  He contends that, as with 
his claim for service connection for a low back disability or 
lumbosacral strain, the RO erred in withdrawing an appeal of 
that issue when it granted a 100 percent schedular rating for 
his service-connected psychiatric disorder.

When the VA hearing officer granted service connection for 
lumbosacral strain in the April 1995 decision, the effective 
date assigned for service connection was the day following 
the date of discharge or release from service or December 4, 
1976.  In this regard, the hearing officer noted that the 
claim for service connection for a low back disorder was 
received by the RO on July 1, 1977, within one year from 
separation from service.  Obviously, the hearing officer 
regarded VA Form 10-10, Application for Medical Benefits, 
dated June 10, 1977, on which the veteran noted that he had 
been treated in service for a back condition and the VA 
outpatient treatment record, dated June 10, 1977, on which 
the examiner advised the veteran to file for service 
connection, noting that "his lumbar spine has not been 
evaluated," as a claim for service connection for a low back 
disorder.  The veteran contends that these same outpatient 
records should be also be construed as a claim for service 
connection for thoracolumbar spine strain.

Concerning this, the Board notes first that merely seeking 
treatment for a disability or a disorder at a VA medical 
facility does not constitute a claim for service connection 
for a disability, and medical records showing such treatment 
are not claims for benefits.  KL v. Brown, 5 Vet. App. 205, 
208 (1993); Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).  
To constitute an informal claim for a benefit, a 
communication or action must indicate an intent on the part 
of the claimant to apply for the benefit and must identify 
the benefit sought.  38 C.F.R. § 3.155; Brannon, 12 Vet. App. 
at 34-35.

Second, VA regulations provide that reports of VA examination 
may be accepted as informal claims "for increase or to 
reopen" in situations where a formal claim for compensation 
has been already been allowed or disallowed.  38 C.F.R. 
§ 3.157(a), (b).  However, such reports generally are not 
accepted as an original claims for service connection for a 
disability.  In this case, no formal claim for service 
connection for a thoracic spine or thoracolumbar spine 
disability had ever been allowed  or disallowed before the 
June 1977 VA outpatient reports were received.  See Crawford 
v. Brown, 5 Vet App 33 (1993); 38 C.F.R. § 3.157(b)(1) ("The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission."). 

Third, the outpatient records, received by the RO on July 1, 
1977, refer only to a "low" back disorder and do not 
mention a thoracic spine disorder or thoracolumbar spine 
disorder.  Therefore, although they might have been 
reasonably construed by the hearing officer as an informal 
claim for a low back disability - given that the examiner 
advised the veteran to seek service connection for the low 
back disability and that the veteran's formal claim for 
service connection for a back disorder was received by the RO 
within one year on February 3, 1978, -- the Board concludes 
that nothing in these outpatient records indicates an intent 
on the part of the veteran to apply for service connection 
for a thoracic spine or thoracolumbar spine disorder.  
Accordingly, the Board concludes that the June 1977 
outpatient reports, received by the RO on July 1, 1977, may 
not be construed as an informal claim for service connection 
for a thoracolumbar spine strain.  38 C.F.R. § 3.155.

Although the RO has assigned an effective date of February 
13, 1978, for service connection for the thoracolumbar spine 
strain, the Board can find no document in the claims file 
that was received on February 13, 1978.  Rather, the RO 
appears to have construed the veteran's supplemental claim 
for service connection for a back disorder, "from shoulder 
to hip", received by the RO on February 3, 1978, as a claim 
for service connection for the thoracolumbar spine strain.  
It was subsequent to that claim that the veteran underwent a 
VA examination in March 1978 that pertained to both the 
thoracic and lumbar areas of the spine.  Moreover, the RO 
adjudicated this claim in the April 1978 rating decision as a 
claim for service connection for a condition of the spinal 
column in general.

Thus, if the February 3, 1978, statement from the veteran was 
construed as a formal claim for service connection for 
thoracolumbar spine strain, the remaining question is whether 
there is any communication or action from the claimant, 
indicating an intent to apply for service connection for 
thoracolumbar spine strain, dated within one year prior to 
the claim received on February 3, 1978, which may be 
considered an informal claim for service connection for 
thoracolumbar spine strain.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.

The Board concludes that the veteran's notation on the 
February 19, 1977, VA Form 21-2545, Report of Medical 
Examination for Disability Evaluation, that he was treated in 
a service department hospital from June to October 1976 for 
thoracolumbar strain, may be construed as an informal claim 
for service connection for that disorder.  This examination 
report was received by the RO in April 1977.  Because this 
informal claim was received by the RO within one year 
following the date of the veteran's discharge or release from 
service, an effective for service connection may be granted 
as of the day following the date of discharge or release from 
service which in this case was December 4, 1976.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b)(2).  For the reasons 
articulated above, the Board concludes that an effective date 
earlier than February 13, 1978, -- specifically, December 4, 
1976, -- for service connection for thoracolumbar spine 
strain may be granted in this case.  In so concluding, the 
Board notes that this effective date is the earliest possible 
effective date that can be assigned, and this decision 
constitutes a full grant of benefits on this claim.


	(CONTINUED ON NEXT PAGE)



III.  Whether a February 13, 1998, Rating Decision Should Be 
Revised or Reversed Based on CUE in Assigning a 10 Percent 
Disability Rating for Residuals of a Fractured Left Ankle 
with Traumatic Arthritis for the Period from December 4, 
1976, through December 12, 1997

A.  Duties to Notify and Assist

VCAA is not applicable to requests for revision of a final 
decision based on CUE because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001) (Ivers, J., 
concurring) (noting that, during oral argument in Holiday v. 
Principi, 14 Vet. App. 280 (2001), counsel for VA made ill-
advised concessions with respect to the broad applicability 
of VCAA).

B.  Background

A report of medical history on the entrance examination in 
February 1975 discloses that the veteran had fractured his 
left ankle. It had healed with no sequelae.  A clinical 
evaluation of the lower extremities on the entrance 
examination that month was normal.  The service medical 
records reveal that the veteran was seen in November 1975.  
It was reported that he had arthritis in the left ankle for 
one month.  A history of a fracture of the left ankle three 
years earlier was noted.  He complained of pain and stiffness 
with inactivity.  The assessment was traumatic arthritis of 
the left ankle.  An X-ray study of the left ankle in April 
1976 revealed no acute fracture.  There was a deformity of 
the lateral malleolus and spurring which indicated an old 
trauma had occurred.  The clinical history noted on the X-ray 
report was that the veteran had sustained a trauma when he 
stepped into a hole and injured his left ankle.  The 
radiologist was to rule out a fracture or sprain.  In May 
1976, the veteran related that his cast had been off an 
unspecified area for four weeks.  It was non-tender.  There 
was decreased range of motion.  When hospitalized in August 
1976 for unrelated complaints, it was noted that he had 
sprained his left ankle in 1976, necessitating a leg cast.  
An X-ray study of the left ankle disclosed a healed fracture 
of the distal fibula.  On a report of medical history in 
conjunction with the separation examination in November 1976, 
the veteran related he had painful or swollen joints, and 
indicated that this referred to a swollen left ankle 
secondary to a sprain in May 1976.  He noted that it was 
treated with casting for one month, and that there were no 
complications or sequelae.  The lower extremities were 
evaluated as normal on the separation examination in November 
1976.

The veteran was afforded an orthopedic examination by the 
Department of Veterans Affairs (VA) in February 1977.  He 
stated that he fell and sprained his left ankle in service, 
and that he wore a cast for several months.  He complained of 
stiffness of the left ankle with pain.  An examination of the 
left ankle revealed no tenderness to palpation, but there was 
some loss of motion noted on lateral turning of the ankle.  
Both plantar and dorsiflexion were good, and appeared to be 
normal.  A clinical history of sprained ankle was noted on an 
X-ray report.  The X-ray disclosed evidence of previous 
trauma to the ankle.  There were small calcified densities 
beneath the medial malleolus, and anterior to the tip of the 
talus.  There was evidence of slight degenerative change in 
the ankle.  It was concluded that the X-ray showed mild 
degenerative changes in the left ankle joint, probably 
secondary to previous trauma.  The diagnosis was minimal 
residuals in the form of degenerative arthritic involvement 
of the left ankle joint.

The veteran was seen in a VA outpatient clinic in August 1978 
and complained of pain in the left ankle.  The next month, he 
stated his ankle still hurt.

An orthopedic examination was conducted by the VA in 
September 1979.  An examination of the left ankle revealed 
that plantar flexion was to "100" degrees and dorsiflexion 
was to "95" degrees.  There was no obvious deformity.  An 
X- ray of the left ankle revealed findings consistent with an 
old fracture that was healed in satisfactory position and 
alignment.  The diagnosis was traumatic arthritis of the left 
ankle, mild, symptomatic.

On VA examination in July 1980, the veteran related that he 
stepped in a hole in service, and his left ankle was placed 
in a cast for thirty days.  He complained of pain over the 
left ankle and that he was unable to put full weight on his 
left leg.  He indicated that the left ankle became swollen at 
times.  On examination, there was normal configuration of the 
left ankle joint.  Active and passive motion were within 
normal limits.  There was no evidence of swelling or 
effusion.  No crepitus was heard.  The diagnosis was old 
fracture of the distal shaft of the left fibula, with mild 
residuals.

During VA psychiatric examinations in April 1985 and February 
1987, the veteran related complaints concerning pain and 
stiffness of the left ankle.  There are no other complaints 
or findings relevant to the left ankle in any of the medical 
reports dated before December 13, 1997.

In a February 1998 rating decision, the RO implemented a 
decision of the Board granting service connection for 
residuals of a fracture, left ankle, with traumatic 
arthritis, by assigning a 10 percent disability rating for 
that disorder effective from December 4, 1976, and by 
assigning a 20 percent disability rating for the disorder 
effective from December 13, 1997.  The veteran did not appeal 
the February 1998 rating decision to the Board, and it is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 
3.160 (2003).  

In August 1999 and January 2000 statements, the veteran 
asserted that the February 1998 rating decision should be 
revised or reversed based on CUE.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2003).  In a March 2000 rating 
decision, the RO denied the claim based on CUE in the 
February 1998 rating decision.  The veteran appealed the 
March 2000 decision to the Board.

C.  Analysis

CUE is special type of error; it is an error that the 
claimant alleges was made in a prior rating decision that the 
claimant did not appeal within the one-year time limit for 
filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 
7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any 
error but rather it is the sort of error that, had it not 
been made, would have manifestly changed the outcome of the 
rating decision so that the benefit sought would have been 
granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); 
cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that 
"[i]t is difficult to see how either failure in 'duty to 
assist' or failure to give reasons or bases could ever be 
CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on clear and unmistakable error in 
a prior final rating decision entails special pleading and 
proof requirements to overcome the finality of the decision 
by collateral attack because the decision was not appealed 
during the appeal period.  Fugo, 6 Vet. App. at 44; Duran v. 
Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant 
to successfully establish a valid claim for clear and 
unmistakable error in a final RO rating decision, the 
claimant must articulate with some degree of specificity what 
the alleged error is, and, unless the alleged error is the 
kind of error that, if true, would be clear and unmistakable 
error on its face, the claimant must provide persuasive 
reasons explaining why the result of the final RO rating 
decision would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 
162, 163 (1994) (noting that pleading and proof are two sides 
of the same coin; if there is a heightened proof requirement, 
there is, a fortiori, a heightened pleading requirement).

In this case, in the August 1999 statement, the veteran 
merely alleged CUE in the rating decision without providing 
any explanation or specificity as what the alleged error was.  
In the January 2000 statement, the veteran alleged four 
errors made by the RO in assigning the 10 percent rating for 
the left ankle condition for the period from December 4, 
1976, through December 12, 1997.

First, he contended that the RO applied the Diagnostic Code 
5010 in error because Diagnostic Code 5003 "directs [the RO] 
to go to the 'specific joint' in question; and, in compliance 
therewith, the [v]eteran should have been assigned Diagnostic 
Code 5270."  Concerning this allegation of error, the Board 
notes that traumatic arthritis is evaluated under the 
criteria in the VA Schedule for Rating Disabilities for 
evaluating arthritis due to trauma, substantiated by x-ray 
findings, which is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  These 
criteria provide that arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a 10 percent rating may be 
assigned.  In the absence of limitation of motion, a 10 
percent rating may be assigned for arthritis with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and a 20 percent rating may be 
assigned with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  For the purposes of rating 
disability from arthritis, VA regulations consider major 
joints to be the shoulder, elbow, wrist, hip, knee, and 
ankle.  38 C.F.R. § 4.45(f).

Moreover, the appropriate diagnostic code for evaluating 
limitation of motion of the ankle is Diagnostic Code 5271, 
not Diagnostic Code 5270 which provides criteria for 
evaluating ankylosis of the ankle.  In the February 1998 
rating decision, the RO assigned a 10 percent rating under 
5010 because it concluded that the veteran had arthritis 
established by x-ray findings but that there was no 
sufficient limitation of motion of the ankle to warrant a 
compensable evaluation under Diagnostic Code 5271. 

The veteran has not provided any reasons to support his 
allegation that the RO's not having rated the left ankle 
condition under Diagnostic Code 5270 for ankylosis was error 
at all, let alone CUE.  Because not applying Diagnostic Code 
5270 in this case was not error at all, it cannot be CUE.  
See Fugo, 6 Vet. App. at 45 (noting that "simply to label 
garden-variety types of error as CUE" is not sufficient to 
raise a viable CUE claim).  For an error to be CUE, the 
veteran must show that, but for the error, the outcome of the 
decision would have been manifestly different.  Here, the 
veteran has not provided any explanation as to how, but for 
the alleged error, if it was error at all, the outcome of the 
decision would have been manifestly different.

Second, the veteran contended that, in assigning the rating, 
the RO relied on "old" and "incomplete" examinations of 
the veteran and that the medical conclusions in those 
examination reports were based upon "appearances" of 
normality rather than clinically measurable findings 
concerning symptomatology or ranges of motion.  Concerning 
this argument, the Board notes that, even assuming for the 
sake of argument that the RO should not have decided the case 
without remanding it again for another examination, the 
veteran has not demonstrated how this could have constituted 
CUE.  An attack on improper procedure, such as an alleged 
failure to assist a veteran in the development of his or her 
claim, cannot be the basis of CUE.  See Caffrey v. Brown, 6 
Vet. App. 377, 383-84 (1994).

The Board further observes that it is hardly certain that 
that another examination, had it been completed, would have 
resulted in different findings from those rendered in the 
examination reports on which the RO relied.  Even where the 
premise of an error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40. 43-44 (1993).  Accordingly, the RO's 
having relied on the medical evidence of record in rendering 
its findings in this case is not CUE.

Third, the veteran contends that the Board's October 1997 
decision granting service connection for the left ankle 
condition "was conditioned upon an 'at once' VA examination; 
and consequently, since prior VA examination[s] were 'old' 
and 'incomplete', the examination findings of December 13, 
1997 . . . should have been retroactive to December 4, 
1976."  Concerning this, the Board notes that the Board's 
October 1997 decision granting service connection did not 
mention any "conditions" or otherwise instruct the RO in 
any way with regard to implementing the award of service 
connection.  The Board had jurisdiction only of the claim for 
service connection and not of the initial rating to be 
assigned for the disability, the assignment of which was 
under the authority of the RO.  See Grantham v. Brown, 114 
F.3d 1156, 1161 (Fed. Cir. 1997) (stating that "the term 
'claim' . . . does not extend to unadjudicated elements of an 
application for benefits).  Moreover, the RO had the 
authority, in assigning the initial rating, to assign 
'staged' ratings for separate periods of time based on facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the RO's having assigned a staged rating was not 
error at all and cannot be CUE.

Fourth, the veteran quoted a sentence from the February 1998 
rating decision as follows:  "The opt excerpts note pain in 
the ankle, but there was no indication of any definite 
clinical findings, symptomatology, or ranges of motion."  
The veteran then stated, "None of the rating decisions 
affecting the [v]eteran's ankle condition treated of 
'function loss' (sic) due to pain, whether on movement; 
swelling; deformity or atrophy of disuse; instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing or, related 
consideration."  He then cited VA regulations, 38 C.F.R. 
§§ 4.40, 4.45(a),(e),(f).

To the extent that the veteran is alleging that the RO failed 
to consider sections 4.40 and 4.45 in assigning a rating for 
his left ankle condition, he does not provide any reasons as 
to how such an omission, if true, manifestly changed the 
outcome of the decision.  Indeed, he does not even allege 
that any such omission did change the outcome of the 
decision.  Thus, he has not articulated with some degree of 
specificity what the alleged error was with regard to these 
provisions.  

With regard to the quoted sentence from the rating decision 
about "opt" or "outpatient treatment" records reflecting 
no indication of any definite clinical findings, 
symptomatology, or ranges of motion, the Board notes that 
many times, as in this case, outpatient treatment records are 
comprised of brief progress notes for the purpose of 
treatment and do not provide a complete report which 
addresses the criteria of the rating schedule in sufficient 
detail for rating purposes as would a VA examination 
scheduled specifically for that purpose.  However, in the 
February 1998 rating decision, the RO also reviewed several 
VA examination reports and a hospital summary in addition to 
the outpatient records in determining the rating to be 
assigned for the left ankle disability.  Thus, to the extent 
that the veteran is implying that the outpatient reports were 
somehow inadequate for rating purposes, he has not stated 
this clearly or made any allegations as to how these records, 
in this way or in some other way, relate to his claim that 
the February 1998 rating decision should be revised or 
reversed based on CUE.  Thus, he has not articulated with 
some degree of specificity what the alleged error in the 
rating decision was.  Accordingly, the Board concludes that 
this fourth allegation of error in the rating decision is not 
CUE.

For the reasons stated above, the Board notes that the 
February 13, 1998, rating decision assigning a 10 percent 
disability rating for residuals of a fractured left ankle 
with traumatic arthritis for the period from December 4, 
1976, through December 12, 1997, was supported by the 
evidence then of record and was consistent with the law and 
regulations then in effect.  The Board therefore concludes 
that there was no clear and unmistakable error in the 
February 13, 1998, rating decision which assigned a 10 
percent disability rating for residuals of a fractured left 
ankle with traumatic arthritis for the period from December 
4, 1976, through December 12, 1997, and the appeal of this 
issue must be denied.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).

IV.  An Effective Date Prior To December 7, 1994, For TDIU

A.  Duties to Notify and Assist

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, because the VCAA was enacted after the initial 
adjudication of this claim by the RO, it was impossible in 
this case to provide notice of the VA prior to that 
adjudication.  Nevertheless, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

Specifically, prior to the RO's readjudication of the 
veteran's claim on remand from the Board, the RO sent the 
veteran a letter, dated in November 2001, which specifically 
noted that the claim for for an effective date prior to 
December 7, 1994, for TDIU, had been remanded by the Board 
for additional development and readjudication.  The RO 
informed the veteran that it would help him get evidence to 
support his claim.  The RO also notified him what information 
or evidence was needed from him and what VA would do to help 
substantiate his claim.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  With regard to the former, the RO told him 
it needed information sufficient to identify any evidence 
pertinent to his claim to enable the RO to attempt to obtain 
that evidence for him.  For VA treatment records, the RO 
asked him to furnish the dates and places of treatment so the 
RO could obtain those records.  For private records, the RO 
provided a release-of-information form for the veteran to 
fill out to authorize the RO to obtain private medical 
records.  In this regard, the Board notes that the RO's 
concentration on medical treatment records was appropriate 
because that is evidence likely to show whether the veteran's 
service-connected disabilities rendered him unable to secure 
and follow a substantially gainful occupation within the year 
prior to December 7, 1994.  The Board finds that the 
foregoing information provided to the veteran satisfies the 
requirements of 38 U.S.C.A. § 5103 and Quartuccio in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claim for an increased rating.  

Finally, this particular claim does not involve current 
evidence showing unemployability, but rather involves 
consideration unemployability extant during a particular time 
in the past.  As such, the appeal concerns the interpretation 
of evidence already of record, that pertains to the time 
period involved, and does not concern obtaining new evidence.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), for the holding 
that VCAA does not apply where there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
claimant in substantiating his claim).

B.  Analysis

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under 
this rule, an effective date for an increased rating may be 
assigned later than the date of receipt of the claim -- if 
the evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of receipt of the claim.

The law provides an exception to this general rule for awards 
of increased compensation:  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation provides that the effective date shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).

A TDIU rating "may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure and follow a 
substantially gainful occupation as a result of 
service-connected disabilities."  38 C.F.R. § 4.16.  
Determining whether an effective date assigned for a TDIU 
rating is correct under the law requires (1) a determination 
of the date of the receipt of the claim for TDIU as well as 
(2) a review of the evidence of record to determine when it 
was first "ascertainable" that the veteran was unable to 
secure and follow a substantially gainful occupation due to 
service-connected disabilities.  Cf. Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997); 38 C.F.R. § 3.400.  

In his April 2002 VA Form 9 substantive appeal, the veteran 
contended that the effective date for TDIU should be December 
4, 1976, the day following his separation for service, based 
on a claim which he filed for TDIU within one year after his 
discharge from service.  He also argued that the RO failed to 
indicate in its reasons and bases why this date could not be 
assigned.  Concerning this, however, the Board notes that the 
RO did provide reasons in the February 2002 SOC as to why 
this date cannot be assigned as the effective date.  To 
reiterate those reasons, the Board notes that, with regard to 
the veteran's initial claim for TDIU, the Board determined in 
its October 1997 decision that veteran's appeal of the denial 
of his initial TDIU claim was properly terminated by the RO 
in December 1979 when the RO granted a 100 percent schedular 
rating for service-connected disability.  This aspect of 
Board's decision was affirmed by the Court in its order dated 
in September 2000.  Thus, the Board has no authority to 
consider the veteran's continuing disagreement with Court's 
ruling on this matter.

The veteran's formal claim for TDIU was received by the RO in 
March 1995.  However, the veteran testified at a December 7, 
1994, hearing at the RO that he was unemployable and, since 
his formal claim was received within one year of this date, 
the RO construed his testimony as an informal claim for TDIU 
and assigned the date of the hearing as the effective date 
for TDIU.  Since the law provides that the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, the issue in the case is whether it 
is factually ascertainable that the veteran was unable to 
secure and follow a substantially gainful occupation due to 
service-connected disabilities within the year preceding 
December 7, 1994.  38 U.S.C.A. § 5110(b)(2).  

The evidence of record shows the veteran was working full 
time as a computer specialist with a federal government 
agency when he sustained a work-related back injury in August 
1992.  Although he was absent from work after this injury, he 
remained employed by the agency until his resignation, 
effective in October 1993.  In a June 1993 Medical 
Report/Psychological Report of an evaluation conducted 
pursuant to the veteran's claim for workers' compensation for 
the work-related injury, a psychotherapist rendered a 
diagnosis of neurotic depression and expressed the opinion 
that his inability to work as a result of his on-the-job 
injury directly caused his depression.  However, although 
there is evidence in the record that the veteran may have 
been unable to work as early as 1993 as a result of work-
related injuries, the Board notes that there is no evidence 
within the year preceding December 7, 1994, from which it is 
factually ascertainable that he was unable to secure and 
follow a substantially gainful occupation due to 
service-connected disabilities.  Accordingly, the Board 
concludes that an effective date earlier than December 7, 
1994, for TDIU is not warranted, and the claim must be 
denied.  38 U.S.C.A. §§ 5110(b)(2) (West 2002); 38 C.F.R. 
§§ 3.400(o) (2003).
ORDER

A rating in excess of 10 percent for the residuals of 
cervical strain for the period from July 1, 1978, through 
February 18, 1994, is denied.

An effective date earlier than February 13, 1978, -- 
specifically, December 4, 1976, -- for service connection for 
thoracolumbar spine strain is granted.

There was no clear and unmistakable error (CUE) in the 
February 13, 1998, rating decision which assigned a 10 
percent disability rating for residuals of a fractured left 
ankle with traumatic arthritis for the period from December 
4, 1976, through December 12, 1997.  The appeal of this issue 
is denied.

An effective date prior to December 7, 1994, for a total 
rating based on individual unemployability (TDIU) is denied.


REMAND

The Board had determined that remand is required for further 
development of the claims for a disability rating in excess 
of 30 percent for the residuals of cervical strain from 
February 19, 1994, and for an increased evaluation for 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  After the RO adjudicated these claims on remand 
from the Board, VA issued revised regulations with respect to 
rating diseases and injuries of the spine.  68 Fed. Reg. 
51454-51456 (August 27, 2003) (codified as amended at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2003).  Those 
revisions became effective September 26, 2003, and are 
applicable to the veteran's appeal.  He has not, however, 
been notified of those revisions.  Therefore, remand is 
required for adjudication of the claims for a disability 
rating in excess of 30 percent for the residuals of cervical 
strain from February 19, 1994, and for an increased 
evaluation for lumbosacral strain, currently evaluated as 40 
percent disabling, with consideration of the new rating 
criteria.  See, generally, VAOPGCPREC 7-03 (Nov. 10, 2003).  

In light of the foregoing, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The following actions are to be performed:

1.  Ensure compliance with the VA's 
duties to assist the appellant in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, provide 
the veteran with the regulatory changes 
applicable to rating diseases and 
injuries of the spine.  68 Fed. Reg. 
51454-51456 (August 27, 2003) (codified 
as amended at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2003)).  

2.  When the foregoing actions have been 
completed, undertake all needed 
development including arranging for 
another VA examination.  Then 
readjudicate the claims for a disability 
rating in excess of 30 percent for the 
residuals of cervical strain from 
February 19, 1994, and for an increased 
evaluation for lumbosacral strain, 
currently evaluated as 40 percent 
disabling, with consideration of the new 
rating criteria.  In so doing, review all 
of the applicable evidence of record and 
consider all potentially relevant laws 
and regulations, including, but not 
limited to, the changes with respect to 
rating disorders of the spine.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any remanded issue.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



			
                BARRY F. BOHAN	ROBERT E. SULLIVAN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



